FILED
                            NOT FOR PUBLICATION                              DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL THOMAS STARK,                            No. 10-55714

              Plaintiff - Appellant,             D.C. No. 3:07-cv-01726-JAH-
                                                 JMA
  v.

MICHAEL J. ASTRUE, Commissioner of               MEMORANDUM *
Social Security,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                     Argued and Submitted December 8, 2011
                              Pasadena, California

Before: NOONAN, GOULD, and IKUTA, Circuit Judges.

       The ALJ’s assessment of Michael Thomas Stark’s residual functional

capacity was sufficient under Social Security Ruling 96-8p because the

Administrative Law Judge (“ALJ”) addressed and considered the opinions of each

of Stark’s examining and treating physicians, described the exertional and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
nonexertional limitations diagnosed by each, and explained that every physician’s

opinion was consistent with light-level work. See SSR 96-8p. Moreover, even

assuming that the ALJ erred in failing to make more specific factual findings as to

Stark’s nonexertional limitations, that error was harmless because each limitation

diagnosed by a physician or described by Stark was included in the ALJ’s

hypothetical questions to the vocational expert (“VE”), and in response to each of

the hypothetical questions, the VE stated that jobs existing in substantial numbers

in the economy could be performed by a person with such limitations. Cf. 20

C.F.R. § 404.1560(c); Tackett v. Apfel, 180 F.3d 1094, 1101 (9th Cir. 1999).

      At his hearing, Stark did not raise the argument that the ALJ had failed to

discharge his “affirmative responsibility” to “obtain a reasonable explanation for

any apparent conflict” between the VE’s testimony and the Dictionary of

Occupational Titles. Massachi v. Astrue, 486 F.3d 1149, 1152–53 (9th Cir. 2007).

But even assuming that such an argument is not therefore waived, see Meanel v.

Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999), it fails on the merits, because Stark has

not pointed to any apparent inconsistency here: The ability to engage in frequent

reaching and handling is not clearly inconsistent with the inability to engage in

excessive or repetitive use of the hands. See U.S. Dep’t of Labor, Selected




                                          2
Characteristics of Occupations Defined in the Revised Dictionary of Occupational

Titles Appx. C (1993) (defining “reaching” and “handling”).

      AFFIRMED.




                                        3